Title: To John Adams from Pieter Johan van Berckel, 5 March 1783
From: Berckel, Pieter Johan van
To: Adams, John


Monsieúr
La Haÿe 5 Mars 1783

Púisqúe J’ai la satisfaction d’être elú par Leúrs H: Puissances poúr aller resider aúpres dú congres dés Etats únis de L’Ameriqúe en qúalité de ministre Plenipotentiaire de notre Repúbliqúe Je n’ai pú me dispenser de voús en informer. Mais encore je me fai cette occasion de voús ecrire a profit, et je la saisis poúr voús temoigner, qúe L’honneúr de cette commission me flatte extrémement, parce qúe J’ai toújoúrs senti le desir le plús viff d’en étre chargé, afin de troúver Les moiens de mettre aú Joúr Les Sentiments d’Estime & d’amoúr qúe mon coeúr noúrit poúr votre noúvelle Repúbliqúe ce qúe je ferai d’aútant plús facilement, parce qúe Le Service de ma Patrie exige, qúe je porte toús mes Soins a Serrer Le plús etroitement ces noeúds, qúi doivent Lier ces deúx Soeúrs de facon qú’Elles ne Se Separent Jamais.
Permettez moi en même tems de Solliciter votre amitié & votre bien veúillance, Elles me Sont chéres, et me peúvent étre de trés grande útilité; J’en concois toút Le prix, & ne manquerai pas de faire tout le possible poúr voús engager a les accorder a celúi, qúi Se nomme avec la plus parfaite estime / Monsieúr / Votre trés húmble Serviteúr
P: J: Van Berckel

  
Translation
Sir
The Hague, 5 March 1783

Since I have the satisfaction of being elected by their High Mightinesses to reside near the Congress of the United States of America as minister plenipotentiary of our republic, I must not fail to inform you of this. But I also take this opportunity to attest to you how delighted I am with the honor of this appointment, having always desired it keenly. It will enable me to manifest the feelings of love and esteem my heart entertains for your young republic. Indeed, I shall manifest them all the more readily in that the service of my country requires me ever to strive to tighten the bonds between these two sisters, so that they shall never be separated.
At the same time, please allow me to court your friendship and goodwill. I hold both dear, and both may prove extremely helpful. I am fully aware of their worth, and shall certainly do everything in my power to make you bestow them on the man who signs himself, with the greatest esteem, sir, your very humble servant
P: J: Van Berckel

